DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases that are implied (i.e., the term “The present invention relates” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, line 5, the term “a.” is suggested to be changed to --a)-- since only one period can be in a claim. The terms “b.” (line 9) and “c.” (line 22) are objected to for the same reason. 
In Claim 1, line 15, the term “(TGFbeta) ; Tissue” is suggested to be changed to --(TGFbeta); Tissue-- in order to fix typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spector (2013/0197404) in view of Schultheiss (2006/0100550), and Kang (“Impaired Angiogenesis in the Remnant Kidney Model: II. Vascular Endothelial Growth Factor Administration Reduces Renal Fibrosis and Stabilizes Renal Function”, 2001).
Regarding claim 1, Spector discloses a method for treating kidney and renal structures or hyper tension (see paragraph 0017) utilizing extracorporeal shockwave (title), by applying a low energy shockwaves treatment protocol over a treatment area of at least a portion of the human (paragraph 0016, Spector discloses a low energy shockwave treatment), the low energy shockwave treatment protocol having shockwave parameters including: an energy density of 0.02 up to 0.2 mJ/mm2, at a frequency of 2 Hz (paragraphs 0034-0038), wherein the treatment protocol applies a number of low energy shockwaves, wherein the number of applied shockwaves up to 5000 shockwaves over at least a portion of said treatment area, said treatment characterized in that up to about 5000 low energy shockwaves are delivered to said treatment area (paragraph 0038, Spector discloses that the treatment is provided from 100 to 5000 shockwaves) so as to trigger a cascade of bio-molecular activity involving at least one bio-molecular factor selected from the group consisting of HGF (paragraph 0050, Spector discloses that the treatment induce hepatocyte growth factor (HGF)), Spector further discloses that the cascade of molecular activity brings about improved renal blood flow (paragraph 0075), and cascade of molecular activity induces vascular endothelial growth factor (VEGF)(paragraphs 0040 and 0076), but fails to disclose that the method is for preventing the onset of formation of renal fibrosis in a human and that the treatment area is having acute tissue trauma. 
However, Schultheiss teaches a method for preventing the onset of formation of fibrosis and treating fibrosis (see paragraph 0186, Schultheiss discloses using shockwave to treat scars, scarring is a type of fibrosis) in a human by applying a low energy shockwaves treatment protocol over a treatment area of at least a portion of the human body (paragraph 0106, Schultheiss discloses that the extracorporeal shock wave method for treating a mammal be it human or an animal with known condition to be treated at a target site on the anatomy, the shockwave include unfocused waves having an energy density in the range 0.2 mJ/mm^2 to 1 mJ/mm^2), wherein the treatment area have acute tissue trauma (see paragraph 0030 of Schultheiss, Schultheiss discloses that the treatment method can be tissue that have been subjected to a prior trauma, since Schultheiss discloses the trauma as a singular trauma, it is considered as acute tissue trauma), the low energy shockwave treatment protocol having shockwave parameters including: an energy density from about 0.02 up to about 0.2 mJ/mm^2 (paragraph 0106), wherein the treatment protocol applies up to 5000 shockwaves over at least a portion of said treatment area (paragraph 0128, Schultheiss discloses that the method of treatment has the steps of locating a treatment site, generating either a convergent diffused or far-sighted focused shock waves or unfocused shock waves of directing these shock waves to the treatment site, and applying a sufficient number of these shockwaves to induced activation of one or more growth factor thereby inducing or accelerating healing, it is inherent that there is at least 1 shock wave being applied, wherein one shockwave is within the range of up to 5000 shockwaves), said treatment characterized in that up to about 5000 low energy shockwaves are delivered to said treatment area so as to trigger a cascade of bio-molecular activity involving at least one bio-molecular factor selected from the group consisting of vessel endothelia growth factor (VEGF), bone morphogenetic protein (BMP) or other growth factors, the cascade of biomolecular activity provided to prevent fibrosis in and around said treatment area (see paragraphs 0028 and 0033, and 0186).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spector to have the method of preventing the onset of formation of fibrosis as taught by Schultheiss for the purpose of treating a well-known disorder using a well-known low energy extracorporeal method, thereby providing comfort to the patient who is seeking treatment.  
	The modified Spector discloses a method for preventing fibrosis (see the rejection above) and that the treatment is a VEGF treatment comprising inducing VEGF (paragraphs 0040 and 0076 of Spector), but fails to disclose that the fibrosis is renal fibrosis.
However, Kang teaches a method for preventing the onset of renal fibrosis by inducing vascular endothelial growth factor (VEGF) (see page 1448, Col 2, paragraph 1, Kang discloses that VEGF treatment reduces fibrosis and stabilizes renal function, and in page 1454, Cols 1 and 2, Kang discloses that the VEGF treatment significantly prevented renal function deterioration and reduced renal scarring, see full disclosure). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF inducing shockwave method of Spector to prevent formation of renal fibrosis as taught by Kang for the purpose of providing a well-known VEGF inducing shockwave treatment that can be utilized to prevent and treat a well-known renal condition, thereby providing therapeutic effect to a patient needing the prevention or treatment of renal fibrosis. 
The modified Spector discloses all of the structures and method step as claimed, therefore would be capable of having at least one TGFbeta or TIMP-1 being reduced in expression or at least one of SCF, HFG or FAK being increased in expression.  
The modified Spector discloses that the low shockwave treatment protocol is initiated (see combination of Spector in view of Schultheiss, in order to provide shockwave to the tissue having prior trauma, the low shockwave treatment protocol must be initiated), but fails to disclose that the low energy shockwave treatment protocol is initiated within either 48 hour window from an acute tissue trauma even or at least one week prior to a planned procedure that causes acute tissue trauma. 
However, the feature of choosing when to apply the treatment after the acute tissue trauma is considered as an obvious treatment design choice, since it would be based on the doctor’s determination on when is an appropriate time to apply the treatment based on the patient’s condition/severity and intended outcome. 
Regarding claim 2, the modified Spector discloses that the method can be used to treat tissue having been subjected to acute tissue trauma including surgery (see paragraph 0030 of Schultheiss, Schultheiss discloses the substance tissue being treated can be tissue having been subjected to an operative procedure, wherein operative procedure is well-known in the art to be surgery). 
Regarding claim 3, the modified Spector discloses that the treatment area (see paragraph 0030 of Schultheiss, Schultheiss discloses that degenerative tissues are being treated and Spector discloses in paragraph 0076 that the method for treating is for inducing growth factors) is divided into a plurality of small treatment zones, wherein each treatment zone is provided with at least 100 shockwaves and up to about 500 shockwaves (paragraph 0079 of Spector, Spector discloses that each treatment session may comprise up to about 5000 shockwaves, and optionally, a plurality of zones from about 5 up to 15 zones, each zone may be treated with about 100 shockwaves to about 500 shockwaves).
Regarding claim 4, the modified Spector discloses that the treatment protocol is provided in three week treatment phases wherein each week includes up to four treatment sessions (see paragraph 0082 of Spector, the treatment can include 2 active treatment per week during weeks 1, 2, and 3).  
Regarding claim 5, the modified Spector discloses that the treatment is provided over a span of up to 9 weeks (see paragraphs 0031 and 0082 of Spector, Spector discloses that the treatment can be about 1 day up to about 18 weeks).
Regarding claim 6, the modified Spector discloses that the treatment protocol includes up to four active treatment sessions per week (see paragraph 0082 of Spector).
Regarding claim 7, the modified Spector discloses all of the method and structure as claimed, therefore, the treatment applied is sufficient to cause increased expression of FAK in and around said treatment area. Furthermore, since the modified Spector discloses all of the method and structure as claimed, the treatment would be capable of having the level of increased expression being proportional to the number of active treatment sessions or the number of applied shockwaves. 
Regarding claim 8, the modified Spector discloses that the number of shockwaves delivered in each session is gradually decreasing (see paragraph 0090 of Spector, Spector discloses that a plurality of treatment zones can be provided, wherein second treatment zone provided with 300 shockwaves and a third zones provided with about 100 shockwaves, from 300 shockwaves to 100 shockwaves is considered as gradual relative to 300 shockwaves to 1 shockwave). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warlick (2007/0142753) is cited to show a method of using extracorporeal acoustic shockwaves to stimulate the release of endothelial growth factor (VEGF), comprising the step of administering a low energy and frequency shockwave. 
Schultheiss (7,507,213) is cited to show shockwave therapy method for organs.
Schultheiss (2006/0100552) is cited to show a therapeutic shockwave treatment for infertility or impotency that is also useful in (re)vascularization and regeneration of the kidney. 
Ogden (7,985,189) is cited to show method of treating pathological conditions associated with bone and soft tissues.
Ogden (6,390,995) is cited to show method for using acoustic shock waves in the treatment of medical conditions. 
Lutz (2006/0246044) is cited to show methods for improving cell therapy and tissue regeneration in patients with cardiovascular and neurological diseases by means of shockwaves. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785